Title: To James Madison from Joseph Pitcairn, 2 December 1801 (Abstract)
From: Pitcairn, Joseph
To: Madison, James


2 December 1801, Hamburg. Acknowledges receipt of a duplicate of JM’s 1 Aug. circular letter. Has forwarded similar parcels that were sent to his care to U.S. consuls at Bremen, Copenhagen, Stettin, Stockholm, and Frankfurt. Offers assurances that he has not given papers for vessels bought abroad by Americans, approves American quarantine measures, and states that he has regularly prepared semiannual returns and has generally confined payments for sailors to the ill and shipwrecked. Refers to his past complaints that ship captains have discharged crews or abused seamen to coerce them to leave; “this port is one of those (from being often frozen) where this evil prevails.” Proposes several remedies. Declares that peace will have a great effect on American commerce and many American vessels will be sold to alleviate the reduced state of the merchant navies of Europe. “Active [American] Citizens” will profit from the increased knowledge and capital acquired over the past seven years.
 

   RC (DNA: RG 59, CD, Hamburg, vol. 1). 5 pp.; postmarked Philadelphia, 3 May.


   A full transcription of this document has been added to the digital edition.
